Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 28, 2017

                                    No. 04-17-00364-CV

                          IN THE INTEREST OF J.L.B., ET AL,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00174
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
       Appellant R.B.’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to August 2, 2017.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2017.


                                                  ___________________________________
                                                  Luz Estrada
                                                  Chief Deputy Clerk